Citation Nr: 1741649	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniation of nucleus pulposus, L4-L5, S1 with spondylosis of the low back.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1957 to March 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has thoroughly reviewed the Veteran's claim file and has determined a remand is necessary to properly adjudicate the Veteran's claim.

In July 2014, the Veteran presented to a VA Medical Center and reported he was scheduled to see a private specialist, Dr. E.K. for his back condition.  It was also noted that the Veteran's primary care physician is Dr. R. in Loudon and his private orthopedist was Dr. S.G. in Loudon.  As these records are not associated with the Veteran's claim file, a remand is required to secure these records.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c) (d) (2016).  Therefore, on remand, the RO must provide the Veteran with a new release to obtain any identified private medical records and the RO must attempt to obtain all outstanding private medical treatment records to the extent available.  See 38 U.S.C.A. § 3.159  (2014).  If any VA medical records exist which are not already associated with the claims file, the RO must also obtain those.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in his VA Form 9, the Veteran contends that his May 2014 VA examination of his lumbar spine is inadequate since it was not performed by a specialist.  In this case, the Veteran's VA examination was performed by a Certified /Advanced Family Nurse Practitioner.  The Board notes that even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board does not find the examiner incompetent based on her noted credentials; however, the Board does find that the examination is inadequate on other grounds.

First, In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, the May 2014 VA examination did not test the Veteran's spine in active and passive motion and weight-bearing and nonweight-bearing.  Therefore, the Board finds that another VA examination is necessary.

Moreover, subsequent to the May 2014 examination, the Veteran received an x-ray of his spine in August 2014.  Findings included "advanced disk degeneration and moderate facet arthropathy noted at the L4/5 level, with degree of facet arthropathy slightly increased."  "Moderate degenerative disk disease at the T12/L1 appears similar to that seen previously."  As this x-ray examination was subsequent to the Veteran's May 2014 examination and these findings were not considered, another examination is necessary to consider all available evidence to determine the severity of the Veteran's lumbar spine condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

(a).  A specific request should be made for any records from Dr. E.K., an orthopedic specialist, Dr. R., a primary care physician, and Dr. S.G., an orthopedist as identified in the Veteran's VA medical records, once an appropriate release from the Veteran has been received.

(b).  The AOJ should also obtain any outstanding and relevant VA treatment records.  The efforts to obtain these records must be documented in the Veteran's electronic file.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedic spine physician to assess the severity of his back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  

(a).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the Veteran's back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b).  The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether -upon repetitive motion of the Veteran's back- there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.
      
(c) If it is determined the Veteran has other conditions related to his lumbar spine, the examiner should opine whether any diagnosed condition is secondary to the Veteran's service-connected herniation of nucleus pulposus disability, or otherwise related.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

5.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted, a supplemental statement of the case should be issued, and the case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




